DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, 13-15 and 37-42 in the reply filed on 9/9/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search all groups.  This is not found persuasive because the different groups have found separate classification in the art, and there is no evidence of record to show them as obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16, 25, 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/9/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 37-38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (EP 2 594 540 A1), in view of Jeknavorian et al. (WO 97/15535).
Regarding claim 1
Sagawa teaches a method of making a hydraulic powder containing C3A in an amount of 0.5 to 9.5 wt %, through a step of grinding a hydraulic compound in the presence of an alkanolamine having a freezing point of not higher than 0 C as a grinding aid and a strength enhancing agent (abstract and paragraphs 0007, 0013).
Although, Sagawa does not teach the use of the claimed strength-enhancing agent, Sagawa does teach the use of alkanolamines. However, Jeknavorian discloses that as a strength enhancer disodium ethanol diglycine (i.e. EDG) (i.e. an alkanolamine) used in an amount of 0.025 % greatly increase the early strength of the composition (example 3). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Sagawa, by using disodium ethanol diglycinate as the strength enhancing alkanolamine in an amount of 0.025 %, with a reasonable expectation of success, as suggested by Jeknavorian.
Regarding claim 2
Sagawa teaches that blast furnace slag and fly ash may be mixed with the hydraulic powder of his invention (paragraph 0062).
Regarding claim 3
The amount of C3A in the reference of Sagawa overlaps with the claimed invention. As such, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 4
Sagawa discloses the use of glycerol (i.e. glycerin) (i.e. a grinding aid) (claim 19).
Regarding claims 5, 9 and 38
Sagawa teaches that the alkanaolamine is most preferably used in an amount of 0.015 to 0.07 wt % (paragraph 0047). Therefore, it would have been obvious to use the grinding aid in this amount as well. 
As amounts used in the reference overlap with the claimed amount, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 14 and 42
Jeknavorian discloses that alkali sulfates may be used as antifreeze agents (page 11, lines 17-18). As such it would have been obvious to include an alkali sulfate in the composition to provide anti-freeze properties.
Regarding claim 37
This is the synthesis route to make EDG, and as such it is obvious.

Claims 6-8, 10-11, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (EP 2 594 540 A1), in view of Jeknavorian et al. (WO 97/15535), as applied to claims 1-5, 9, 37-38 and 42 above, in further view of Perez-Pena (US 2018/0022653).
Regarding claims 6, 10 and 39
Although, Sagawa does not teach the use of set retarders, Sagawa in view of Jeknavorian, do disclose the other limitations of the claim. However, the use of a set retarder is conventional in the art.  Further, Perez-Pena teaches that set retarders can be used to greatly facilitate the workability of a cementitious slurry, that the retarder can be a gluconate, in an amount of 0-0.5 wt %(paragraphs 0128 and 0149, and claim 1).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Sagawa by including a gluconate as a set retarder in an amount of 0-0.5 wt %, with a reasonable expectation of success, and the expected benefit of facilitating the workability of the composition, as suggested by Perez-Pena. 
Further, as the amounts of retarder overlap between the reference and the instant invention, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 7, 11 and 40
Although, Sagawa does not teach the use of set accelerators, Sagawa in view of Jeknavorian, do disclose the other limitations of the claim. However, the use of a set accelerator is conventional in the art.  Further, Perez-Pena teaches that set accelerators such as calcium chloride (i.e. a chloride salt), in a preferable amount of less than 0.25 wt % (paragraphs 010155-0156).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Sagawa by including a gluconate as a set retarder in an amount of 0-0.5 wt %, with a reasonable expectation of success, as suggested by Perez-Pena. 
Further, as the amounts of retarder overlap between the reference and the instant invention, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 8 and 41
Perez-Pena teaches that both retarders and accelerators can be added (paragraph 0132).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (EP 2 594 540 A1), in view of Jeknavorian et al. (WO 97/15535), in view of Perez-Pena (US 2018/0022653), as applied to claims 1-11and 37-42 above, in further view of Chem et al. (US 2013/0167756).
Regarding claim 13
Although, Perez-Pena does not disclose the use of a thiocyanate as the set accelerator, Perez-Pena does teach the use of chlorides as an accelerator. However, Chen discloses that as set accelerators that thiocyanate and chloride salts are functionally equivalent (paragraph 0106). Therefore, it would have been prima facie obvious to use a thiocyanate slat in place of a chloride salt, with a reasonable expectation of accelerating the setting of the composition, as suggested by Chen.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the limitations of this claim in combination with the limitations from the base claim from which this claim depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734